In an action in which a money judgment was entered in favor of plaintiff-respondent upon defendant-appellants’ confession of judgment, defendants appeal from so much of an order of the Supreme Court, Nassau County, dated February 2, 1977, as denied the branch of their motion which sought a protective order staying execution of the judgment as against a boat owned by them during the pendency of a separate plenary action to vacate the judgment. Order affirmed insofar as appealed from, without costs or disbursements. Special Term did not abuse its discretion when it denied the branch of defendants’ motion which sought to stay execution of the judgment as against the boat. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.